

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1
 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
 
This First Amendment to Employment Agreement ("Amendment" or “First Amendment”),
executed on this 21st day of December 2009, by and between IPG Photonics
Corporation, a Delaware corporation having an office at 50 Old Webster Road,
Oxford, MA 01540 (the "Corporation"), and _________ ("Executive").  The
Corporation and Executive are referred to jointly below as the "Parties."
 
WHEREAS, the Corporation and Executive previously entered into an employment
agreement dated May 9, 2008 (the "Employment Agreement");
 
WHEREAS, the Employment Period in the Employment Agreement terminates on
December 31, 2009; and
 
WHEREAS, the Corporation and Executive desire to extend the Employment Period.
 
NOW, THEREFORE, in consideration of the mutual terms and conditions set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:
 
1.           Definitions.  Capitalized terms in this Amendment have the meanings
assigned to them in the Employment Agreement, unless otherwise defined in this
Amendment.
 
2.           Employment Period.  Section 2 of the Employment Agreement is
amended by deleting “December 31, 2009” and replacing it with “December 31,
2010” effective as of the date first written in the introductory paragraph of
this Amendment.
 
3.           Certain Obligations of the Corporation Following Termination of the
Employment Period. The following sentence shall be inserted to follow the last
sentence in the ultimate paragraph of Section 10(ii) of the Employment
Agreement: “The terms of this paragraph shall survive the termination of this
Agreement and shall apply only to the options and other equity compensation
awards granted to the Executive during the Employment Period of this Agreement.”
 
3.           No Changes. Except as specifically modified in this Amendment, the
Employment Agreement shall remain in full force and effect.
 
4.           Governing Law.  This Amendment shall be governed by, construed and
enforced in accordance with the substantive laws of the Commonwealth of
Massachusetts, without regard to its internal conflicts of law provisions.
 
5.           Execution in Counterparts.  This Amendment may be executed in one
or more counterparts, and by the different Parties in separate counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement (and all signatures need not appear
on any one counterpart), and this Amendment shall become effective when one or
more counterparts has been signed by each of the Parties hereto and delivered to
each of the other Parties hereto.
 
6.           Capacity.  Executive and the Corporation hereby represent and
warrant to the other that:  (i) Executive or the Corporation has full power,
authority and capacity to execute and deliver this Amendment, and to perform
Executive's or the Corporation's obligations hereunder; (ii) such execution,
delivery and performance will not (and with the giving of notice or lapse of
time or both would not) result in the breach of any agreements or other
obligations to which Executive or the Corporation is a party or Executive or the
Corporation is otherwise bound; and (iii) this Amendment is Executive's or the
Corporation's valid and binding obligation in accordance with its terms.
 
 
IN WITNESS WHEREOF, this First Amendment to Employment Agreement has been duly
executed:
 




 
IPG PHOTONICS CORPORATION
 
 
 
EXECUTIVE
By: ________________________________
 
________________________________
Its: Chief Executive Officer
 
Print name:


 
 
 

 
 

--------------------------------------------------------------------------------

 
